Citation Nr: 0832841	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  98-14 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic back injury residuals.

2.  Entitlement to service connection for a chronic bilateral 
foot disorder to include corns and calluses.

3.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's post-traumatic stress disorder for 
the period between May 30, 1997, and August 27, 1998.

4.  Entitlement to a disability evaluation in excess of 70 
percent for the veteran's post-traumatic stress disorder on 
and after August 28, 1998.

5.  Entitlement to an increased disability evaluation for the 
veteran's chronic maxillary sinusitis with a right frontal 
sinus osteoma and headaches, currently evaluated as 10 
percent disabling.

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 through July 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from April 1998, August 1998, 
February 1999, and March 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
North Little Rock, Arkansas, and New Orleans, Louisiana.  The 
New Orleans RO is presently handling the veteran's claims.

The issue of entitlement to a total disability rating based 
upon individual unemployability (TDIU) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for back 
injury residuals was denied in a July 1969 rating decision, 
which was not appealed.

2.  The basis for the July 1969 denial of service connection 
for back injury residuals was that there was no evidence of 
an in-service back injury.

3.  There has been no evidence submitted into the record 
since July 1969 showing that the veteran incurred a back 
injury in service.

4.  There is no competent medical evidence showing that the 
veteran's bilateral foot disability initially manifested 
during his period of active service.  

5.  Competent medical evidence as of July 3, 1997, shows that 
the veteran's PTSD is manifested by impaired impulse control, 
periodic suicidal ideation and near continuous depression, 
but not gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behaviour; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

6.  There is no competent medical evidence at any time on or 
after August 28, 1998, showing that the veteran's PTSD was 
manifested by symptoms like gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behaviour; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

7.  There is no competent medical evidence showing that the 
veteran had three or more incapacitating episodes of 
sinusitis that required bed rest and treatment by a physician 
for four to six weeks, or that he had more than six non-
capacitating episodes involving headaches, pain and purulent 
discharge or crusting.  




CONCLUSIONS OF LAW

1.  The July 1969 rating decision is final and new and 
material evidence has not been received since July 1969 to 
reopen the veteran's claim of entitlement to service 
connection for chronic back injury residuals.  38 U.S.C.A. 
§§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2001); 38 C.F.R. §§ 3.104, 19.153 (1969).

2.  The criteria for service connection for a chronic 
bilateral foot disorder to include corns and calluses are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).

3.  The criteria for a 70 percent rating for the veteran's 
post-traumatic stress disorder for the period since July 3, 
1997, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

4.  The criteria for a rating in excess of 70 percent for the 
veteran's post-traumatic stress disorder on and after August 
28, 1998, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

5.  The criteria for a rating in excess of 10 percent for the 
veteran's chronic maxillary sinusitis with a right frontal 
sinus osteoma and headaches are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence
The veteran is seeking to reopen his claim for entitlement to 
service connection for a back disability.  He was denied 
service connection for a "back injury" in a July 1969 
rating decision.  He did not appeal that decision.  It is 
therefore final.  38 C.F.R. §§ 3.104, 19.153 (1969).

In November 1997, the veteran filed a claim for a "back 
condition."  This was essentially a claim for the same 
disability that was denied in the July 1969 rating decision.  
Generally, a claim that has been denied in an unappealed 
rating decision may not later be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim.  

The regulation regarding new and material evidence was 
amended during the course of this appeal.  The amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001, the effective date of 
the amendment.  38 C.F.R. § 3.156(a).  The veteran's request 
to reopen his claim for a back disability was filed in 
November 1997, prior to the effective date of the amended 
regulation, which, therefore, does not apply.

New and material evidence, in this case, means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in consideration with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified basis 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

In this case, the veteran's claim for a back disability was 
originally denied, because there was no record of treatment 
for or diagnosis related to a back injury in service.  See 
July 1969 rating decision.  The rating decision recognized 
the veteran's chronic back pain at that time, but noted the 
cause to be unknown.  Id.  The Board notes that the veteran's 
service medical records were available and appear to have 
been reviewed in association with the decision.

In order for the evidence received since July 1969 to be new 
and material, it must show that there was a back injury in 
service that caused a current back disability.

At the time of a December 1997 VA general medical 
examination, the veteran reported a 1966 back injury in 
service caused by lifting sandbags.  The Board notes that in 
his January 1969 claim, the veteran reported that his back 
injury was due to a fall in 1965.  The VA examiner noted the 
veteran's back pain and limited range of motion, and 
diagnosed "status post lumbar trauma."  The examiner gave 
no indication that there was an event of service that caused 
the veteran's current back condition.

The claims folder contains additional outpatient treatment 
records showing treatment for the veteran's back problems, 
but no discussion of the etiology.  
See June 1998 statement of Dr. Stagni.  There is essentially 
no evidence in the claims folder that lends support to the 
notion that the veteran's current back disability is 
associated with an incident in his active service.  The 
veteran's statement suggesting that he injured his back 
lifting sandbags in service, which is new, does not qualify 
as material evidence because, either by itself or when 
considered with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
original claim for service connection.  As noted above, the 
veteran's claim for a back disability was originally denied, 
because there was no record of treatment for or diagnosis 
related to a back injury in service.  The new statement does 
not fill in the missing evidence that was the basis for the 
original denial.  

In other words, there is no new evidence in the claims folder 
since the July 1969 rating decision to warrant reopening the 
claim for entitlement to service connection for chronic back 
injury residuals.



Service Connection
The veteran is seeking to establish service connection for a 
bilateral foot disorder to include corns and calluses.  For 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§  1110; 38 C.F.R. § 3.303(a). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran contends that he developed corns and calluses, 
bilaterally, during boot camp and that the condition has 
continued ever since.  See November 1997 claim.  The veteran 
meets the first element required for service connection.  In 
February 2008, he was afforded a VA examination, at which 
time his diagnosis was confirmed as status post 
bunionectomies, bilaterally; calluses; status post hammertoe 
correction; and ankle equinus, bilaterally.  The question 
then becomes where there is an in-service incurrence or 
initial manifestation of these currently diagnosed foot 
disabilities.

A review of the service medical records in their entirety 
reveals no treatment for any foot-related issues in service.  
On one undated Report of Medical History, the veteran checked 
"yes" in the area for "foot trouble."  There is, however, 
no medical note commenting on the feet and absolutely no 
treatment in service for corns, calluses or other foot-
related problems.

Following service, there is no evidence of corns, calluses or 
other foot-related problems until the December 1997 VA 
examination.  At that time, the veteran reported that he had 
corns and calluses removed from both feet while he was in the 
service and that after service, in the late 1970s, surgery 
was done for bunions on both feet and hammertoes on both 
feet.  A review of the record reveals no evidence of 
treatment for corns and calluses in service, or treatment of 
the feet in the 1970's.  The December 1997 diagnosis was 
status post bilateral foot surgeries.  This was the first 
examination of the feet apparent in the record, and it came 
nearly thirty years following the veteran's discharge from 
service.

In February 2008, the veteran was again afforded a VA 
examination.  As stated above, the examiner diagnosed status 
post bunionectomies, bilaterally; calluses; status post 
hammertoe correction; and ankle equinus, bilaterally.  When 
addressing the etiology of these diagnoses, the examiner 
reiterated the veteran's claim of treatment of his feet 
during service, but noted that there is no evidence of such 
treatment in the service medical records.  Without evidence 
of any in-service treatment of the feet, the examiner found 
that it is less likely that the veteran's chronic foot 
condition had its onset during active service or is in any 
other way causally related to service.

A review of the entire body of evidence reveals that there is 
no basis upon which to grant the veteran's claim.  While 
medical evidence confirms a current bilateral foot 
disability, there is no evidence of an in service incurrence 
of such and, in fact, no competent medical evidence even 
suggesting that the foot disability was caused by any event 
of active service.  There is no record of medical treatment 
of his foot disability until the December 1997 VA examination 
report, which is nearly thirty years following the veteran's 
active service.  Without evidence of an in-service incurrence 
of the claimed disability, service connection is not 
warranted under 38 C.F.R. § 3.303(a).

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the veteran's 
claim.
Increased Rating - PTSD
The veteran is seeking an increased initial rating for his 
service-connected PTSD.  He was initially rated as 30 percent 
disabled for his PTSD in the August 1998 rating decision.  He 
appealed that rating in September 1998.  A February 1999 
rating decision increased his PTSD rating to 70 percent, 
effective August 28, 1998.  The veteran has continued his 
appeal.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be 
considered in the appeal of an initial rating is not limited 
to that reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999). A disability must 
be considered in the context of the whole recorded history. 
Consistent with the facts found, the ratings may be higher or 
lower for different segments of the time, i.e., the ratings 
may be "staged." Id.

In this case, the 30 percent rating is in effect between May 
30, 1997, and August 27, 1998, and the 70 percent rating 
since August 28, 1998.  These ratings fall under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The question is whether the 
evidence of record shows that an increase is warranted under 
DC 9411 for either time period.

PTSD is rated under The General Rating Formula for Mental 
Disorders at 38 C.F.R. § 4.130, which provides the ratings 
for psychiatric disabilities.

A 50 percent rating is warranted when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

70 percent is warranted with evidence showing occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating will be awarded if the evidence shows 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behaviour; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130. 

May 30, 1997, to August 27, 1998
In May 1997, the veteran began treating for PTSD with notes 
of episodic depression, but no suicidal or homicidal 
ideation.

In July 1997, the veteran received inpatient treatment 
several times for his psychiatric disabilities.  From July 3, 
1997, through July 7, 1997, he was treated for "crisis 
intervention for depression and impulse control problems."  
The discharge summary notes that "by the time of discharge 
he specifically denied any intent to further make any efforts 
to harm himself or others."  This implies that at the time 
of admission he was a danger to himself or others, but that 
treatment alleviated that symptom.  He was again admitted on 
July 13, 1997, for one night, due to inappropriate behavior, 
making inappropriate comments, and being euphoric, due to 
"substance induced mood disorder," cocaine abuse and 
alcohol abuse.  He was again admitted to a VA medical center 
on July 23, 1997, because of "suicidal or homicidal 
feelings" and depression.  At the time of discharge he was 
noted as having no intent to hurt himself or others, and was 
noted calm, in excellent control, and cooperative throughout 
his hospitalization.  At the time of July admissions, 
however, the reports show that he had "suicidal or homicidal 
feelings," as well as impulse control problems.  

He was treated again in September 1997 for an overdose of 
drugs.  At the time of his discharge, he was noted as having 
no signs of depressive symptoms and was no homicidal or 
suicidal.  A November 1997 notes suggests that the veteran 
experienced anger and rage along with anxiety at that time.  
Further counseling notes surrounded the veteran's drug use 
cessation efforts.

The veteran was then afforded a VA examination in December 
1997.  He reported depression and a suicide attempt in 
September 1997.  He also reported that he is easily enraged, 
which has "nearly caused him to hit others on multiple 
occasions," and that he experiences periods of sadness, 
depression and intermittent loss of motivation. Testing in 
conjunction with this examination revealed the veteran's 
persistent depressive symptomology, disruption of clear 
thinking/mental confusion, anxiety, suicidal ideation without 
intent.  It was also noted that "anger-related 
difficulties" caused the veteran to lose long term jobs.

Outpatient records from January 1998 show that he was seen 
for depression following his brother's suicide.  Treatment 
notes at that time show no suicidal ideation, but notes that 
if such symptoms "returned," then the veteran was to seek 
treatment.  VA outpatient treatment for depression continued 
into 1998.

In July 1998, the veteran was again afforded a VA 
examination.  He described himself as isolated.  The examiner 
noted that he was anxious with a depressed mood.  His thought 
processes were noted as logical with no loosening of 
associations and no confusion.  There was no gross memory 
impairment, and no hallucinations or delusions.  There was no 
suicidal intent or homicidal ideation, but reported suicidal 
ideation.  Following this examination, the RO assigned a 30 
percent rating for the veteran's PTSD.  

The medical evidence of records applied to the rating 
criteria shows that the veteran is entitled to a 70 percent 
rating, effective on the date of the July 3, 1997, admission 
to the VA hospital.  At that time, the medical staff 
documented his impaired impulse control, and the several 
admissions after that date show his periodic suicidal 
ideation and near continuous depression.  Thus, a 70 percent 
rating is warranted, effective July 3, 1997.  There is no 
evidence of such symptoms prior to that date.  And the 
evidence does not reveal that the veteran's PTSD is 
manifested by symptoms like gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behaviour; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, at any time.  The occasional exacerbations in his 
disability do not amount to the persistent nature of such 
severity required for a 100 percent evaluation.  As such, the 
Board finds that a 70 percent rating dating from July 3, 
1997, is appropriate in this matter.

August 28, 1998, to the present
On August 28, 1998, the veteran was again admitted for 
inpatient VA psychological treatment.  The admission appeared 
centered around alcohol abuse.  He reported having suicidal 
ideation within a day of admission.  He reported at that time 
that he got along well with others and makes friends easily.  
At the time of his discharge, he was noted to be cooperative, 
fully oriented, with a clear sensorium, well-organized and 
spontaneous speech and good contact with reality.  There was 
no evidence of delusions, hallucinations, suicidal or 
homicidal thoughts.  His memory, insight and judgment were 
not impaired.  The regimen during hospitalization was for 
alcohol detoxification.

Private counseling records from the Family Service of Greater 
New Orleans showed irregular treatment for depression, 
alcohol and drug use, and marital and family problems in 1999 
and 2000.  An undated treatment summary noted depression, 
anxiety, anger, alcohol problems, difficulty in marriage and 
family problems.

More recent outpatient treatment notes show that in September 
2001, the veteran reported to a VA emergency room appearing 
anxious and tearful and was noted to fear that "his son has 
a contract out on him."  

In June 2002, the received VA outpatient treatment and 
appeared confused, depressed, suspicious of motives of 
others, pessimistic, angry, with unusual perception, and 
lacking in sufficient controls over his behaviors and 
thoughts.  Later that same month, he was noted to be 
constantly irritable with impairment in his close personal 
relationships.

In August 2002, the mental health outpatient note reported 
irritability, alienation and isolation, anxiety, depression 
and a propensity for anger.  Such symptoms continued through 
recent examination reports.  An August 2007 report again 
notes his depressed mood, inability to concentrate, recurrent 
thoughts of suicide without a plan, anger and isolation.

At no time during the course of this appeal, however, does 
the evidence show that the veteran's PTSD was manifested by 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behaviour; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  As 
such, a 100 percent rating is not warranted for any time 
period at issue.

Increased Rating - Sinusitis
The veteran is also seeking an increased rating for his 
service connected maxillary sinusitis, which is presently 
rated as 10 percent disabling.  Diagnostic Code 6513 
(maxillary sinusitis) is to be rated under the General Rating 
Formula for Sinusitis.  38 C.F.R. § 4.97.  The General Rating 
Formula for Sinusitis provides a noncompensable (0 percent) 
rating for sinusitis that is detected by X-ray only.  A 10 
percent rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A Note to the General 
Rating Formula for Sinusitis provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97. 

At the time of his December 1997 VA examination, there was no 
report of current issues related to the sinuses.  The history 
was noted and the examiner diagnosed "status post sinus 
surgeries."  A sinus x-ray report at the same times shows 
"findings consistent with sinusitis."  Outpatient treatment 
records throughout the claims folder note the veteran's 
history of sinusitis, rhinitis, and post nasal drainage.  See 
VA outpatient treatment records dating from 1998.  An August 
1998 hospital summary following an alcohol detoxification 
program also notes the veteran's chronic sinusitis.  The 
condition is noted throughout the treatment records.  The 
records are, however, quiet limited as to the severity of his 
sinusitis.

A July 2004 VA CT scan of the sinuses showed "mucus 
retention cysts in the maxillary antra, bilaterally, with 
fluid in the left maxillary antrum and sphenoid sinus, 
indicating sinusitis."

A November 2004 VA examination of the veteran's sinus 
condition provides a complete history of the disability, 
dating back to service.  The examiner noted that the veteran 
has a history of chronic maxillary sinusitis with bilateral 
nasoantrostomy in April 1965, and nasal polypectomy and April 
1978.  The examiner reported that x-rays continued to show 
the chronic bilateral maxillary sinusitis with bifrontal 
osteoma.

The veteran was again examined in February 2008.  At that 
time, he was currently treating his sinusitis with flonase 
and occasional antibiotics with no side effects.  The 
veterans reported that he had four incapacitating episodes 
per year that required four to six weeks of antibiotic 
treatment, and six non-incapacitating episodes involving 
headache, fever and sinus pain, which lasted approximately 
fourteen days.  At the time of the examination, he described 
nasal congestion, itchy nose, watery eye, sneezing, 
headaches, sinus pain and tenderness, and fever.  The 
examiner noted that there is no evidence of sinus disease.  
The diagnosis at that time was chronic maxillary sinusitis 
and right frontal sinus osteoma.  A March 2008 report from 
the VA medical center in New Orleans confirms that the 
veteran is taking acetaminophen for pain and fever, 
guaifenesn to suppress his cough and loosen secretions, 
pseudoephedrine for congestion, flunisolide nasal spray, and 
laratadine for allergies.

While the veteran's sinusitis is shown throughout the record 
as being chronic, there is no competent medical evidence 
establishing that he had three or more incapacitating 
episodes of sinusitis that required bed rest and treatment by 
a physician for four to six weeks, or that he had more than 
six non-capacitating episodes involving headaches, pain and 
purulent discharge or crusting.  As such, the evidence does 
not establish that a 30 percent rating is warranted under The 
General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, 
Diagnostic Code 6513.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claims. Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran letters in March 2004 and January 2008 
informing him of what was necessary to establish his claims, 
what evidence he was expected to provide, and what VA would 
obtain on his behalf.  These letters satisfied the 
requirements of 
38 C.F.R. § 3.159(b)(1), and the January 2008 also satisfied 
the requirements of Dingess v. Nicholson, supra, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

The Court of Appeals for Veteran's Claims (Court) has 
recently issued a decision with regard to the notice required 
in increased evaluation claims. See Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008). The Court 
found that, at a minimum, adequate notice requires that VA 
notify the veteran that, to substantiate the claim: (1) the 
veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life; (2) if the diagnostic 
code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability, and the effect of that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement to the veteran; (3) the veteran must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the veteran may submit 
(or ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation.

In this case, the January 2008 letter to the veteran does not 
contain the level of specificity set forth in Vazquez- 
Flores. However, the procedural defect does not constitute 
prejudicial error in this case, because there is evidence of 
actual knowledge on the part of the veteran, as well as other 
documentation in the claims file that reflects notification 
of what is needed to substantiate the claim, which a 
reasonable person could be expected to understand. See 
Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In this regard, the Board is aware of the veteran's 
statements in the June 1998 RO hearing transcript and the 
several VA examination reports, in which a description was 
made as the effect of the service-connected sinusitis and 
PTSD on employability and daily life. In particular, the 
impact on the veteran's employment was discussed, as well as 
the fact that he has had trouble sleeping and working due to 
his service connected disabilities. Also, the veteran has 
made an official claim that he is totally disabled and unable 
to work due to these disabilities.  These statements indicate 
an awareness on the part of the veteran that information 
about such effects, with specific examples, is necessary to 
substantiate a claim for a higher evaluation. Significantly, 
the Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim." Id., 
slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007). This showing of actual knowledge satisfies the 
first and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Also, the May 2008 Supplemental Statement of the Case 
specifically discusses all rating criteria utilized in the 
present case in detail. The veteran was accordingly made 
aware of the requirements for an increased evaluation 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the third notification requirement of 
Vazquez-Flores.

Also, under Kent v. Nicholson, 20 Vet. App. 1 (2006), there 
are new VA notice requirements for new and material evidence 
claims. In particular, under Kent, VA must notify the veteran 
of the elements of his claim and of the definition of "new 
and material evidence." Kent also requires that VA give the 
veteran notice of precisely what evidence is necessary to 
reopen the claim, depending upon the basis of the previous 
denial. VA's January 2008 letter to the veteran notified him 
in such detail, and therefore, satisfied the Kent 
requirements. 

Any defect with respect to the timing of the notice 
requirement was harmless error. The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing. Pelegrini v. Principi, 
18 Vet. App. 112 (2004). In this case, the requirements of 38 
C.F.R. § 3.159(b)(1) (2007), Vazquez-Flores, Dingess, and 
Kent are all met, satisfying VA's duty to notify the veteran. 
VA's duty to notify the veteran was met in this case.

VA also has a duty to assist the veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d). Here, the veteran's statements, 
his service medical records, and his post-service VA and 
private treatment records have been associated with the 
claims folder.  The veteran was afforded several VA 
examinations and the reports are also in the claims folder.  
He requested and was afforded an RO hearing and the June 1998 
transcript is also included in the record.  The veteran has 
not notified VA of any additional relevant evidence.  

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.






ORDER

New and material evidence has not been received since July 
1969 to reopen the veteran's claim of entitlement to service 
connection for chronic back injury residuals; the claim is 
denied.

Entitlement to service connection for a chronic bilateral 
foot disorder to include corns and calluses is denied.

A 70 percent disability evaluation, and no more, is awarded 
for PTSD, effective July 3, 1997.

Entitlement to a disability evaluation in excess of 70 
percent for the veteran's post-traumatic stress disorder on 
and after August 28, 1998, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for the veteran's chronic maxillary sinusitis is 
denied.


REMAND

In a December 1999 rating decision, the RO denied the 
veteran's claim for a total disability rating based upon 
individual unemployability (TDIU).  In a February 2000 
statement, the veteran discussed the reasons of his release 
from federal employment and stated that he believed 
"reasonable doubt should have been allowed in [his] favor."  
Such a statement implies that the veteran disagreed with the 
finding that he was not entitled to TDIU.  In other words, 
the Board construes the veteran's February 2000 statement to 
be his notice of disagreement with the December 1999 rating 
decision.

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare an SOC 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative. 38 C.F.R. § 19.26 (2007). Because the RO has 
not granted entitlement to TDIU, and the veteran has not 
withdrawn his appeal, an SOC must be issued. See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with regard 
to the issue of entitlement to TDIU.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


